DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the optimization ratio is defined as “geometric factors which affect strength/geometric factors which affect pressure loss”.  However, the specification fails to adequately define or explain the term “geometric factors”.  The specification gives an example of a “geometric factor” as including but not limited to a pipe’s inner and outer diameter.  Therefore 
The denominator is defined as “geometric factors which affect pressure loss”. The specification describes determining a EQod and EQid to arrive at a “geometric factors which affect pressure loss” using “theoretical calculations”, but the specification fails to describe the theoretical calculations used to determine EQod and EQid.  The specification also refers to a “power law” to determine EQod and EQid, but again fails to disclose the “power law”.  Table 8 has a column labeled “Power Law 12 lb/Gal mud”.  It is unclear how 12 lb/Gal mud is a “power law” that can be used to generate the EQod and EQid values in table 8.
Claim 1 also relates the optimization ratio to a range of production hole diameters.  The specification fails to adequately explain how EQod and EQid are calculated based on the hole size for the same reasons stated in the above paragraph.
Claim 1 also states that the optimization ratio “is at least about .68”.  It is unclear how this value is arrived at when table 9 only shows two scenarios where this limitation is satisfied and not for the range recited in the claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

strength” and “Geometric factors which affect pressure loss”.  It is unclear as to which geometric elements of the drill pipe are being referred.
 The closest definition found in an on-line Oilfield glossary was “geometrical factor”, 
defined as “The response of a logging measurement as a function of distance from a tool.” However, it is still unclear how that value could be affect or define strength or pressure loss of the drill pipe.
Claim 1, line 8 – it is unclear what is meant by the phrase “at least about .68”.  It is 
unclear what range the word “about” encompasses.  
Claims 2-7 and 8-14, it is unclear what is meant by the phrase “at least about”.  It is 
unclear what range the word “about” encompasses.  
Claim 4, line 1 – It is unclear how the optimization ratio can be “at least about .62” when claim 1 requires that the optimization ratio be at least about .68.
Claim 8, it is unclear how EQod and EQid are calculated.
Claims 15-22, it is unclear what is meant by the phrase “from about”.  It is 
unclear what range the word “about” encompasses.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallett et al. 2006/0071474.
In regard to claims 1-14 and 23-30, Hallett et al. discloses a drill pipe sting comprising:
A drill pipe body 10 having a drill pipe body outer diameter and a drill pipe body inner 
diameter, and
A tool joint 30 comprising a rotary shoulder 42 box connection
Wherein the drill pipe has an optimization ratio defined by geometric factors affecting 
strength (inner and outer diameters of 10 and thread profiles of 36 and 16)/geometric factors which affect pressure loss (inner diameter bore size and bore surface roughness would affect pressure loss) (the phrase “for a production hole from about 7 7/8 to 12 ¼ inches is considered an intended use limitation and is given little patentable weight in an apparatus claim.  Hallett et al. discloses that the pipe is 5 1/4 inch drill pipe (see paragraph 22) and is therefore capable of fulfilling the intended use of using the drill pipe with a 7 7/8 to 12 ¼ inch production hole).  The drill pipe of Hallett et al. would have an optimization ratio for the reasons stated above, but it is unclear if it would be around .68 or any of the optimization ratios recited in claims 2-14 and 24-30.  However, it would have been obvious to one of ordinary skill in the art to make the optimization ratio of Hallett et al. to be any of those recited in claims 1-14 and 24-30 because the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	In regard to claims 15-22, Hallett et al. discloses the use of drill pipes with different diameters (see paragraph 22 and 27), but does not disclose the exact diameters and lengths In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DAVID BOCHNA/Primary Examiner, Art Unit 3679